Order, entered on January 27, Í969, vacating the default judgment entered herein, unanimously modified, on the law, the facts and .in the exercise of discretion, so as to increase the costs awarded to the plaintiff by Special Term to $250 and otherwise affirmed, without costs or disbursements. While Special Term correctly observed that defendant should not be deprived of her day in court, the neglect of her insurance carrier cannot go unnoticed. Concur — Eager, J. P., Capozzoli, Tilzer, McGivern and Markewich, JJ.